*164Opinión concurrente del
Juez Asociado Sr. Serrano Geyls.
Estoy en parte de acuerdo con la evaluación de la tarea judicial que hace el Juez Asociado Sr. Saldaña en su opinión disidente. No obstante, estimo que falta en esa evaluación un elemento vital y que, además, las circunstancias de este caso no permiten el ejercicio de la discreción judicial que el criterio disidente propugna. Esas razones, y la gran im-portancia de la cuestión planteada, me obligan a expresar una opinión por separado en la cual examinaré los alcances de la propuesta disidente, las circunstancias históricas den-tro de las cuales se ha desarrollado nuestra legislación, las diferencias entre la situación de Francia y la nuestra y la actitud y las actuaciones de nuestros legisladores con refe-rencia al régimen de la familia.
I
El criterio disidente no propone que hagamos una inter-pretación de la frase “injuria grave” para incluir exclusiva-mente la disimulación por la mujer del embarazo antenupcial por otro hombre. Esta es sólo una aplicación — tal vez la más extrema — de una propuesta más amplia, que recomienda .la adopción del dolo, fraude o engaño como motivo de divorcio, siempre que se ajuste a los siguientes cinco requisitos: 1 — el hecho se haya ocultado o disimulado de mala fe; 2 — la disi-mulación se haya prolongado por lo menos hasta el momento de celebrarse el matrimonio; 3 — el hecho sea de naturaleza grave; 4 — no sea notorio; y 5 — sea desconocido totalmente por el otro cónyuge. Para aplicar esas normas en situacio-nes concretas se sugiere como guía “el sentimiento de justicia que es parte de las convicciones o creencias que de hecho ac-túan sobre las gentes en una sociedad”.
Es indispensable, a mi juicio, darle mayor concreción a esa propuesta para poder calibrar sus dimensiones adecua-damente. No es necesario utilizar recursos imaginativos *165para ese propósito, pues afortunadamente, la experiencia de ■varios países nos ofrece ilustraciones valiosas. Examinemos lo ocurrido en los Estados Unidos, Alemania y Francia.(1) En los dos primeros el fraude, dolo o engaño es motivo de nulidad, mientras que en el último, y por interpretación de la frase “injuria grave”, lo es de divorcio. Aunque esto apareja diferencias importantes en cuanto a los efectos so-bre los cónyuges, los hijos y los bienes habidos durante el matrimonio dependiendo del derecho positivo de cada juris-dicción, no tiene importancia en cuanto al fin que aquí per-seguimos: ilustrar con situaciones reales el alcance de la -doctrina.
En los estados de la Unión norteamericana que aceptan -el fraude como causa de nulidad, (2) se aplican al matrimonio las reglas de la contratación general, exigiéndose que la disi-mulación, además de haber inducido al quejoso a contraer el vínculo, sea de suficiente importancia para justificar una intervención del estado en un status revestido de gran in-terés público. Se exige generalmente que sean actuaciones que afecten los aspectos esenciales del matrimonio. Aunque hay divergencias importantes entre los estados en cuanto al contenido de estas categorías generales, destacándose Nueva York(3) por su gran liberalidad, es posible hacer una enu-meración de situaciones surgidas antes del matrimonio que constituyen fraude al ser ocultadas al otro cónyuge. Son las siguientes: el embarazo antenupcial por otro hombre, ya sea ocultando el hecho o haciéndole creer al marido que el hijo es de él; la alegación falsa de preñez o de que un hijo *166ya nacido es del marido; una enfermedad contagiosa e incurable, por lo general, una enfermedad venérea,(4) la es-terilidad; una enfermedad mental que no se manifiesta al momento de celebrarse la ceremonia(5) o una enfermedad mental en la familia; ausencia de amor o afecto cuando va. unida a una intención secreta de no consumar el matrimonio-o de apropiarse de dinero o propiedad del otro cónyuge y abandonarlo; la condena penal, particularmente si la enga-ñada es una mujer joven y sin experiencia; el perjurio al obtener la licencia de matrimonio; la raza, cuando es en vio-lación de una ley que prohíbe la mezcla de razas; la ciuda-danía, cuando el efecto es producir la expatriación de la mu-jer o cuando el otro cónyuge ha exigido la ciudadanía como condición expresa del matrimonio; la pobreza, si la enga-ñada es una mujer joven y sin experiencia, o si el demandado-se ha casado con el único propósito de tener acceso al dinero-de la demandante; un matrimonio anterior, cuando la enga-ñada es joven y sin experiencia, o cuando se ha violado una ley que prohíbe casarse antes de transcurrir cierto tiempo de haberse decretado el divorcio; la intención de no consu-mar el matrimonio o de hacerlo únicamente utilizando contra-ceptivos; la negativa a celebrar una ceremonia religiosa luego de la civil, si se ha hecho una promesa en tal sentido. (6)
En Alemania son causas de nulidad tanto el error como el dolo. El primero, se refiere al error de identidad y al error sobre ciertas cualidades esenciales. Este último cubre el caso en que “al concluir el matrimonio uno de los contra-yentes yerra sobre ciertas cualidades del otro que, de haber *167•conocido la verdadera situación y de haber ponderado racio-nalmente la esencia del matrimonio, se hubiera abstenido de contraerlo.” (7) Las cualidades personales, comentan Kipp-Wolff, son “aquellas notas que caracterizan un bien interno de la personalidad, en contraposición a la caracterización de la persona obtenida al través de bienes o circunstancias personales.” (8)
. . Por tanto, son cualidades personales: en primer lugar, todas las características corporales, por ejemplo, la virginidad, la fecundidad, la salud, la raza, la edad, también el nacimiento; segundo, todas las cualidades morales, como la bondad, la honorabilidad, la flexibilidad, el dominio de sí mismo; en tercer lugar, todas las cualidades espirituales como la inteligencia y la aptitud artística. Por el contrario, no son cualidades personales, siendo indiferente a tal efecto que el concepto de cualidad se configure más estrictamente o que se niegue lo personal de la cualidad, el nombre, la no-bleza, la profesión, la pertenencia a una determinada familia (de modo que, por ejemplo, un cónyuge que ignora que el otro no es hijo de matrimonio o los cónyuges católicos que no saben que son parientes en su grado canónico del que resulta la prohibición del matrimonio, no pueden impug-narlo), la condición de miembro de una corporación de de-recho público o privado (municipalidad, nacionalidad, perte-nencia a una comunidad eclesiástica), la pertenencia a una determinada esfera social y, finalmente el patrimonio. — Es indiferente que la cualidad sea innata o adquirida (enfer-medad) o si constituye o no medio de identificación, como también en principio, si es duradera o transitoria.” (9)
Mas adelante y apoyándose en la jurisprudencia alemana, comentan Kipp-Wolff sobre las condiciones que afectan la esencia del matrimonio.
*168“Así, pues, la avaricia y la manía de dilapidación, la necedad y la fatuidad, la indiscreción y la irascibilidad, 1a. nerviosidad y la propensión a las enfermedades (o a una enfermedad determinada) e incluso una cierta manía de mentir, difícilmente autorizarán al que las desconoce para impugnar el matrimonio. Ha de tratarse más bien de cua-lidades a las que no tiene por qué allanarse ni siquiera el que esté dispuesto a sufrir graves desengaños. A estos efec-tos se habrá de dar gran importancia a las concepciones do-minantes en la esfera social de los cónyuges. Como causas de impugnación, merecen atención especial: el error sobre la virginidad de la novia, el desconocimiento de que ha na-cido fuera de matrimonio, la ignorancia de la impotencia coeundi incurable, y también sin duda, la esterilidad, el ho-mosexualismo, una grave enfermedad mental (como la epi-lepsia, la dementia praecox, la imbecilidad de nacimiento, la morfinomanía, etc.), el desconocimiento de enfermedades cor-porales graves e incurables o, por lo menos, crónicas (como la tuberculosis, tabes, enfermedad sexual no curada), la ig-norancia de inclinaciones criminales, la conducta inmoral, el grave hábito de mentir, la dipsomanía.”(10)
La diferencia fundamental en Alemania entre el error y el dolo, en el aspecto que aquí nos concierne, es la de que en el último “pueden ser causa de impugnación las circuns-tancias que no constituyen cualidades personales, si el error relativo a ellas ha sido provocado por engaño doloso.”
“Interesan ante todo los engaños sobre penas infamantes sufridas por uno de los prometidos o por sus padres, o sobre la existencia del consentimiento paterno, el aparentar la in-tención de recibir la bendición eclesiástica después del ma-trimonio, o de educar a los hijos en una determinada reli-gión, la ocultación de una profesión deshonrosa o que esté muy por debajo de la condición social de la novia, o de la *169existencia de hijos anteriores al matrimonio, o de una ope-ración que destruye la posibilidad de parir.” (11)
En Francia aunque el Código consagra el error en la persona como causa de nulidad, los tribunales lo han interpre-tado restrictivamente para incluir únicamente el error en la identidad de la persona y no en sus cualidades. Por el con-xr.ario, han ampliado la causa de divorcio conocida como la “injuria grave” de manera que cubra actuaciones fraudu-lentas o dolosas realizadas con anterioridad al matrimonio .y desconocidas para el cónyuge que solicita el divorcio. Se ■exige el cumplimiento de dos condiciones: el hecho debe ser ■de tal gravedad que de ser conocido hubiese impulsado al ■otro cónyuge a no contraer el vínculo, y debe habérsele ocul-tado al otro cónyuge o, por lo menos, no habérsele reve-lado. (12) Dentro de esas circunstancias los siguientes he-chos han sido aceptados por la jurisprudencia francesa:(13) la impotencia del marido, la malformación física de la mujer ■que impida la consumación o la concepción, la alegación falsa •de preñez, las enfermedades venéreas, el embarazo antenup-cial por otro hombre o la existencia de un hijo, la falta de ■virginidad en la mujer, el estado eclesiástico del marido, las ■enfermedades mentales, la condena penal por un hecho con-trario al honor y a la moral, la inscripción de la mujer en el registro de prostitutas, la promesa a un tercero de una suma importante que el futuro esposo no podría pagar sino gra-cias a la fortuna de la mujer, el incumplimiento de una pro-mesa de educar al hijo en la religión católica o de una promesa ■de celebrar una ceremonia religiosa luego de la civil.
Como podrá observarse de este sucinto resumen de la ex-periencia norteamericana, alemana y francesa,(14) la acep-*170tación del fraude, dolo o engaño como motivo de divorcio1 constituiría una innovación radicalísima en nuestro derecho1 de familia que habría de tener profundos efectos sobre el régimen del matrimonio. No creo sea exagerado decir que-tanto en términos estadísticos,(15) como por su impacto so-bre la institución de la familia y sobre las disposiciones de-ley, se convertiría en el más importante de los motivos de-divorcio en nuestro país, probablemente con una mayor fron-dosidad que la causa de “injuria grave”, como ésta se con-cibe en la actualidad.
*171HH h-H
Examinemos brevemente las circunstancias históricas.
Primero: Ni la legislación española moderna(16) ni la legislación puertorriqueña jamás han reconocido expresa-mente el dolo, fraude o engaño como causa de nulidad del matrimonio o como causa de divorcio. En realidad, y fuera ■de los Estados Unidos,(17) son contadas las jurisdicciones ■que han adoptado una de estas dos modalidades. Luis Fer-nández Clérigo en su libro El Derecho de Familia en la Le-gislación Comparada (1947) apunta que Alemania, Suiza, Suecia, Estonia y Portugal en Europa, y Argentina y Mé-xico en Latinoamérica son los países que aceptan el dolo o íraude o alguna de sus modalidades como causa de nulidad (págs. 110-112) y no menciona ninguno que lo acepte como ‘Causa de divorcio (18) (págs. 130-137).
Segundo: Los legisladores puertorriqueños recibieron a principios de siglo una propuesta específica para que se adop-tara el “fraude” como causa de nulidad del matrimonio y no la aprobaron. El Informe de la Comisión para Revisar y Compilar las Leyes de Puerto Rico (1901) en la sec. 17 de •su proyecto de “Ley para el Régimen del Matrimonio y Divorcio” propuso lo siguiente: “. . . si el consentimiento de •alguna de las partes se hubiere obtenido por medio de fuerza, ■coacción o fraude, será nulo el matrimonio desde el momento ■en que así lo declarare un tribunal competente, según se dis-pone en el siguiente título.”(19)
Tercero: El embarazo antenupcial por otro hombre tam-poco ha figurado expresamente en la legislación española ni ■en la nuestra como motivo de nulidad o de divorcio. Como *172se apunta en la opinión del Tribunal, algunos estados de la Unión norteamericana y las repúblicas de Honduras, Nicaragua y el Salvador sí tienen tales disposiciones. Hasta, donde sabemos, ninguno de los países europeos ha seguido-esa trayectoria.
Cuarto: Ni la jurisprudencia española ni ninguno de los--comentaristas del Código Civil español han aceptado que cabe-interpretar la causa de “malos tratamientos de obra, o inju-rias graves” de dicho Código (art. 105) que es el precedente-inmediato de la nuestra, en el sentido de incluir actuaciones-prenupciales fraudulentas o dolosas de uno de los cónyuges.. La única alusión a ese problema que hemos hallado, se en-cuentra en Scaevola, (20) quien, por ser “venturosamente tan. estéril” la jurisprudencia española, acude “por vía de ins-tructivo antecedente” a la jurisprudencia francesa y en las-sentencias que enumera incluye algunas consagrando tal in-terpretación. En' realidad, que sepamos, ni en los Estados-Unidos, ni en Latinoamérica, ni en Europa con excepción de-Francia y Bélgica, se ha adoptado esa interpretación.
Quinto: La jurisprudencia española no ha reconocido to-davía que a la causa de nulidad conocida como el error en la persona pueda incorporarse el dolo, fraude o engaño por vía. de interpretación. Luego de afirmar que “No afectan . . .. a la validez del matrimonio la simulación, la reserva mental ni el dolo, respecto de los cuales guarda silencio el Código”' escribe Castán(21) en 1955:
“Se suscita con toda legitimidad — hemos dicho en otra, parte — el problema de si ese error de que habla el Código-Civil se ciñe estrictamente al error sobre la identidad de la persona, o alcanza también, como en el art. 1.266 y en Ios-precedentes canónicos, a las cualidades que redunden sóbre-la persona. La falta total de jurisprudencia aplicable al *173problema dificulta la solución, pues si de un lado cabe aducir la necesidad de que la relación matrimonial sea segura, por otra parte no puede menos de recordarse la trascendencia del acto del matrimonio y la importancia que tienen la liber-tad y ausencia de vicio en el consentimiento. De estimarse que en la fórmula del precepto legal caben, como constitu-tivos de error en la persona, no sólo el error sobre la iden-tidad (caso raro y difícil en la práctica), sino también el que recae sobre las cualidades personales, habrá que circunscribir esta última modalidad, por analogía a lo que dispone el art. 1.266 con respecto al error en los contratos que tienen por objeto una cosa, a aquellas cualidades de la persona que pue-den considerarse esenciales, dentro de la estimación domi-nante en la esfera social de los contrayentes.”
Hemos examinado la jurisprudencia española posterior a 1954 y no hemos encontrado una sola sentencia relativa al problema. (22)
Puig Peña, (23) Manresa, (24) Scaevola, (25) y Sánchez Román, (26) comparten el criterio interpretativo de Castán mientras que Valverde, (27) Fernández Clérigo, (28) y Mar-tínez Ruiz(29) prefieren una solución más restrictiva que no admite el error sobre las cualidades de la persona, sino únicamente sobre su identidad.
Fernández Clérigo indica, refiriéndose al error sobre las cualidades de la persona, que “muy dispares son las opinio-*174nes sobre este género de error como vicio del consentimiento, capaz de anular el matrimonio, pero lo cierto es que son po-cas las legislaciones que le otorgan cabida.”(30) Apunta luego que Francia,(31) Italia y Méjico no lo aceptan mien-tras que Alemania y Suiza sí lo hacen.
Luisiana es el único estado de la Unión que expresamente reconoce el error en la persona como causa de nulidad. Si-guiendo los precedentes franceses, también interpreta que ese error se refiere exclusivamente a la identidad de la persona. Arts. 91 y 110 del Código Civil; Delpit v. Young, 25 So. 547 (1899); Stier v. Price, 37 So.2d 847 (1949); 23 Tulane L. Rev. 582 (1949).
Sexto: El error en la persona como motivo de nulidad fue eliminado de la legislación puertorriqueña al llevarse a cabo la codificación de 1902 y nunca ha sido restituido. Mu-ñoz Morales considera que se trata de una omisión motivada por “la prisa” de los legisladores al realizar la revisión del Código, quienes “no se fijaron en que tal circunstancia cons-taba en el Código Español, en el Código de Louisiana, en los Códigos francés e italiano y en el mismo proyecto que formuló aquella Comisión [Codificadora de 1902] .”(32) Es posible que la explicación anterior sea correcta, pero varios factores militan en su contra. En primer lugar, se trata de una disposición muy importante sobre una materia esencial en el derecho de familia. Segundo, fi-guraba expresamente en el proyecto que la Comisión Codifi-cadora sometió a los legisladores. Tercero, se eliminó tam-bién del segundo párrafo del art. Ill (179 del Código Revisado de 1902) relativo a quiénes pueden pedir la nulidad del matrimonio, a pesar de que también figuraba tanto en *175el Código español (art. 102) como en el' proyecto de la Co-misión Codificadora. Finalmente, los mismos legisladores de 1902 que eliminaron el error en la persona como causa de nulidad del matrimonio lo mantuvieron como causa de nulidad de los contratos — arts. 1232 y 1233 del Código de 1902, ahora arts. 1217 y 1218 del Código de 1930 — según figuraba en los arts. 1265 y 1266 del Código español. En ausencia de otra prueba, estos factores nos inducen a creer que estamos frente a una eliminación deliberada y no frente a una omisión involuntaria causada por “la prisa”. Ade-más, aún cuando en su origen esta omisión hubiese sido involuntaria, resulta muy aventurado pensar que nuestros legisladores hayan mantenido “involuntariamente” y por más de medio siglo ese estado de derecho.
Trátese o no de una eliminación deliberada, el hecho in-discutible es que desde 1902 no existe en Puerto Rico el error en la persona como causa de nulidad del matrimonio y que así desapareció la única disposición que en el derecho histórico español y puertorriqueño hubiese permitido decre-tar la invalidez de un matrimonio por el error que recae so-bre la identidad o las cualidades esenciales de uno de los cónyuges. (33)
III
Considerando que la opinión disidente sugiere utilizar la jurisprudencia francesa como ejemplo para la nuestra, es necesario examinar, aunque sea brevemente, las circunstan-*176cías históricas (34) dentro de las cuales se ha desarrollado esa jurisprudencia.
La Revolución de fines del siglo XVIII produjo, como en tantos otros aspectos de la vida institucional francesa, un cambio radical en la legislación sobre divorcio. No sola-mente se descartó el principio religioso de la indisolubilidad —“la facultad de divorciarse resulta de la libertad individual que se perdería por un compromiso indisoluble”, decía la ley — sino que en la enumeración de las causas de 'divorcio se llegó al extremo de incluir el mutuo consentimiento y la incompatibilidad de caracteres. Más adelante, el Código Civil, aunque conservó el divorcio, eliminó la causa de incom-patibilidad e hizo más difícil de obtener el divorcio por con-sentimiento mutuo. En 1816 se decretó por ley la abolición del divorcio al convertirse la fe católica en la religión del estado durante el gobierno de la Restauración. No fue hasta 1884 que pudo lograrse su restablecimiento y a partir de esa fecha se ha mantenido vigente, aunque habiéndosele hecho importantes modificaciones en los últimos años.
A la luz de ese historial afirman Planiol-Ripert que en Erancia la institución del divorcio ha estado “ligada a la conquista de la libertad y al régimen político” y ha consti-tuido motivo de apasionantes discusiones entre católicos y anticlericales. (35) Esta condición, junto a otras tendencias sociales, (36) explican, a mi juicio, la situación jurispruden-*177cial de ese país. Por un lado, el poder legislativo, segura-mente por motivo de graves conflictos partidarios, ha pro-ducido una legislación profundamente influenciada por la concepción religiosa del matrimonio como vínculo indisoluble, la cual se manifiesta principalmente en el exiguo número de causas que enuncia como motivos de divorcio (adulterio, con-dena penal, sevicias e injuria grave).(37) Por otro lado, los jueces, al tener ante sí transformados en controversias judiciales los problemas diarios de la vida conyugal y los fermentos de una sociedad en proceso de cambio, han sen-tido, naturalmente, el efecto sofocante de esa legislación y han convertido a la causa de “injuria grave” en el vehículo útil para acomodar el estado de derecho a la situación social. Dicen a este respecto Planiol-Ripert: “Junto a los hechos precisos previstos por la ley, y que constituyen verdadera-mente las causas determinadas de divorcio, uno encuentra una fórmula general, la injuria, que tiene el valor de un prin-cipio susceptible de aplicaciones indefinidas. Desde enton-ces todas las barreras han sido derribadas, y la verdad es que tenemos en Francia un número ilimitado de causas de-terminadas de divorcio. Han sido determinadas por la ju-risprudencia y no por la ley.”(38)
Y añade Fernández Clérigo: “Según acabamos de ver, en el Derecho francés el número limitado de causas de divor-cio y los conceptos estrechos en que éste aparece encuadrado legislativamente han sido suplidos por una interpretación amplísima que la jurisprudencia ha hecho de la causa con-sistente en la injuria grave, desenvolviendo frondosamente *178una doctrina nacida del arbitrio judicial, en términos que tal vez indican una extralimitación.
“Sin embargo, fuerza es reconocer que en la mayoría de los casos, los tribunales franceses han sido impulsados por graves situaciones que la realidad les ha planteado y que no les era posible desatender.”(39)
Orientada la jurisprudencia francesa hacia una interpre-tación prácticamente sin límites de la causa de “injuria grave”, (40) fue tarea fácil incorporar a ésta la disimulación de hechos ocurridos antes del matrimonio.(41) Se ha per-severado en esa interpretación, y esta es, a mi juicio, la prueba definitiva del desequilibrio que existe en Francia en-tre la ley y la jurisprudencia, aun cuando en 1941 se en-mendó el art. 232 del Código francés para disponer que la injuria debería consistir de una violación de los deberes y obligaciones “resultantes del matrimonio.” No obstante esta fuerte indicación legislativa, los tribunales franceses conti-nuaron interpretando la ley igual que lo habían hecho an-teriormente y sosteniendo, por consiguiente, que la injuria *179puede tener su origen en la disimulación de faltas anteriores al matrimonio.(42)
IV
¿Debe asimilarse la situación francesa a la nuestra? Es-timo que no. En primer término, el divorcio generalmente no ha sido en Puerto Rico motivo de discusiones apasionantes y mucho menos ha estado “ligado a la libertad y al régimen político.” No es de nuestra competencia investigar porqué la institución ha sido tan generalmente aceptada en un país que es predominantemente católico. El hecho indiscutible es que, salvo algunas protestas esporádicas, hay una casi total conformidad de todas las clases sociales con las disposiciones legales prevalecientes y no ha habido tentativas serias para modificar su alcance.
En segundo lugar y utilizando la clasificación de Fernán-dez Clérigo, (43) nuestra legislación, contrario a la francesa, pertenece al grupo de las que enumeran “prolija y detallada-mente y por lo general de modo taxativo los motivos del divorcio.” Autorizado inicialmente por una orden militar de 17 de marzo de 1899, el divorcio absoluto recibió su primera sanción civil en el art. 164 del Código Revisado de 1902, hoy art. 96. Ese artículo enumeraba ocho causas de divorcio, cinco tomadas del Código español (adulterio, condena penal, trato cruel e injurias graves, corrupción de los hijos y pro-puesta del marido para prostituir a su mujer) y tres del de *180.Luisiana (embriaguez, abandono e impotencia). Luego, en 1937 se añadió la separación de ambos cónyuges por un pe-ríodo que fue primero de siete años y después — 1942—se redujo a tres, y en 1938, la locura incurable. Estimo que la técnica legislativa de enumeración larga y detallada que se ha utilizado en nuestro país nos sugiere una interpretación más restrictiva de la ley de divorcio que la prevaleciente en jurisdicciones como Francia, (44) Alemania y Suiza. (45) Me parece razonable concluir que al tomarse el trabajo de esta-blecer una larga lista de causas de divorcio, el legislador in-teresaba crear fórmulas más precisas y concretas que las que hubiesen resultado del método opuesto y reducir de esa ma-nera el arbitrio judicial. Ese modo de legislar tiene especial pertinencia cuando se trata de incorporar a nuestro derecho, por vía de interpretación de una de esas causas, un motivo de divorcio de las enormes proporciones y la fundamental importancia del dolo, fraude o engaño. Asimismo, y conti-nuando este examen analítico, no es de despreciar el hecho de que nuestra ley contiene una causa de las llamadas obje-*181tivas o inculpables — la separación por tres años — mediante la cual el legislador tuvo sin duda el designio de ofrecer un remedio para aquellas dificultades conyugales que no figuran específicamente en las otras nueve causas. (46)
Finalmente, nuestros legisladores han prestado ejemplar atención al derecho de familia, particularmente en los últi-mos años. A partir de 1933 se han hecho siete enmiendas a las disposiciones sobre divorcio(47) y tantas a las demás provisiones que afectan al régimen familiar que resultaría prolijo enumerarlas.(48) Aunque podría criticarse la ac-ción legislativa por la ausencia de rigor científico en la in-corporación de nuevas normas al Código Civil,(49) justo es reconocer que esa acción ha estado acoplada a los cambios sociales y se ha apoyado en generosos criterios de igualdad humana. Tal trayectoria culminó, como sabemos, en el Ar-tículo I de la Constitución que prohíbe en la parte pertinente *182los discrímenes por motivo de sexo, nacimiento y origen o condición social. Esa fina sensibilidad legislativa hacia la institución de la familia, tantas veces comprobada en los úl-timos años, constituye otra razón para abstenernos de intro-ducir cambios fundamentales en las normas jurídicas. Ante ese historial es preciso concluir que si el dolo, fraude o en-gaño no forman parte hoy de nuestra ley de divorcio o de nulidad es porque no ha habido exigencias sociales que así lo reclamen.(50)
Y
Convengo en .que la interpretación judicial de las leyes no debe regirse exclusivamente por procesos lógicos o histó-ricos y que, admítase o no, en toda ocasión en que surge la ne-cesidad de escoger uno entre dos o más significados probables, el juez necesariamente utiliza factores valorativos. Acepto, igualmente, que en numerosas ocasiones el legislador está impedido de abarcar la realidad social por medio de fórmu-las precisas y detalladas, y diseña entonces un principio am-plio confiando en que, de conformidad con el fin de la ley, el arbitrio judicial ha de aplicarlo justicieramente a las in-finitas variaciones que la vida continuamente provee. Nues-tro derecho histórico, principalmente el Código Civil, contiene copiosos ejemplos de estos principios. El art. 1802 de ese Código,(51) que establece la responsabilidad por actos de ac-ción u omisión, podría citarse, tal vez, como el mejor ejem-plo. Al aplicar esas normas nace una ineludible responsa-bilidad judicial de adaptarlas, en lo posible, a las cambiantes condiciones de la sociedad, de insuflarles a cada instante, *183sin violentar su letra y su propósito, una nueva dimensión que les permita seguir funcionando adecuadamente eomo re-glas modeladoras de la conducta social. .
Sin embargo, esa labor de adaptación no puede conver-tirse, aun en los casos de la más generosa delegación legis-lativa, en un proceso de creación pura. Al realizar esa tarea el juez ocupa, por imperativos del sistema, una posición su-bordinada a la del legislador. Este tiene la responsabilidad primaria de iniciar los cambios básicos en la política pública y de él reciben los jueces el mandato, unas veces preciso e inequívoco, otras, confuso e inexacto, al cual ha de ajustarse su interpretación. Tiene el juez, por consiguiente, que ha-cer parte esencial de sus juicios valorativos a esa concepción de su función tradicional y orientar su conducta en términos de la búsqueda de un significado y no de la creación inde-pendiente de una nueva o una mejor norma social.
Escribe uno de los más grandes juristas norteamericanos:
“La diferencia vital entre iniciar la política pública, que frecuentemente envuelve un rompimiento decidido con el pa-sado, y meramente poner en vigor una política ya formulada, señala los límites relativamente estrechos dentro de los cua-les los tribunales pueden en justicia hacer una selección y el grado en que interpretar la ley es-inevitablemente crear la ley. Decir, que, por razón de este campo limitado de de-claración interpretativa, los tribunales hacen leyes igual que las legislaturas es negar rasgos esenciales de la historia de nuestra democracia. Es negar que la legislación y la adju-dicación han seguido líneas distintas de crecimiento, sirven propósitos vitalmente distintos, funcionan bajo condiciones distintas y tienen responsabilidades distintas. . . . Aún en asuntos legales, algunas palabras y frases, aunque muy po-cas, se asemejan a los símbolos matemáticos y significan sus-tancialmente lo mismo para todos aquellos que tienen ocasión de usarlas. Otros términos, como ‘poder de reglamenta-ción,’ no son símbolos sino etiquetas para los resultados de *184todo el proceso de adjudicación. En el medio queda una gama de palabras con diversas denotaciones y connotaciones. Hay para los jueces variados matices de compulsión en dife-rentes palabras, y esas diferencias se deben a las palabras mismas, a su colocación en un texto, a su ubicación en la historia. En resumen, los jueces no son glosadores indepen-dientes. Tienen el deber especial de no darle demasiado én-fasis a los aspectos episódicos de la vida y de no subestimar sus procesos orgánicos — sus continuidades y relaciones. Por lo menos para los jueces, es importante recordar que la con-tinuidad con el pasado no es sólo una necesidad sino aún un deber.” (52)
Otro jurista, igualmente notable, pero de entronque con el derecho civil, formula un pensamiento similar:
“El jurista, en conclusión, tiene que trabajar no sólo so-bre leyes positivamente formuladas, sino también sobre prin-cipios y conceptos jurídicos al lado de apreciaciones y hechos sociales. Pero no saquemos de ellos consecuencias exagera-das que pueden no avenirse con nuestro sistema jurídico. Va acaso demasiado lejos Puig Brutau cuando opina que el centro de gravedad de la creación jurídica, aun en los países de Derecho codificado, reside en la decisión de casos particu-lares y no en la formulación de normas generales, y cuando nos dice que el Derecho de juristas es la fuente primaria del Derecho objetivo. Conviene, frente a estas aventuradas con-clusiones, que mantengamos a toda costa la sujeción del juez a la ley, o mejor dicho — puesto que ley y Derecho no son idén-ticos — a la ley y a los principios generales del Derecho. Hay, sí, creación jurídica en la sentencia judicial. Pero esta crea-ción opera sobre presupuestos legales y jurídicos objetivos. Incumbe al juez o al jurista oficial una misión insustituible de individualizar el Derecho, integrarlo con soluciones nuevas y dentro de ciertos límites adaptarlo a la vida y rejuvenecerlo. *185Pero esta misión no puede desvirtuar la que atribuyen a la ley aquellos ordenamientos jurídicos que como el nuestro des-cansan sobre la existencia de unas normas generales de Dere-cho positivo que han de ser aplicadas y adaptadas a los casos particulares. En definitiva, hay en nuestros sistemas jurí-dicos una formulación originaria y propiamente creadora del Derecho positivo, que corresponde al legislador, y una elabo-ración que podríamos llamar reconstructiva del Derecho, la cual operando con el Derecho positivo y también con el Dere-cho natural, corresponde a los jueces. No cabe subestimar a la una ni a la otra.” (53)
La interpretación de los preceptos legales amplios y flexi-bles presenta al juez su más formidable reto. Tiene, por un lado, que esforzarse en adaptar esos preceptos a las realidades prácticas de la vida social y esa adaptación necesariamente envuelve juicios valorativos. Por otro lado, tiene que hacerse cargo de su posición subordinada en el sistema y buscar afano-samente en la ley, la historia, los principios generales del de-recho y los fundamentos del régimen político los hitos que marcan las fronteras de su discreción. Éstas no son, com-prendo, categorías precisas, y el choque entre ambas en oca-siones específicas produce graves y angustiosas perplejida-des. (54) La eficiencia del legislador en el uso de las palabras *186y su esmero en hacer evidentes los propósitos que le animan, lo mismo en la legislación que en las variadas fuentes que se incluyen bajo el rubro de “materiales legislativos”, contribu-yen poderosamente a reducir las dimensiones e intensidad de los conflictos. El juez, por su parte, necesita estar continua-mente alerta a las diferencias básicas que existen entre la función judicial y la legislativa y debe tener una renuencia, “tanto instintiva como cultivada”, (55) a confundirlas. (56)
Debo añadir que me parece en extremo aventurado afir-mar que para resolver el problema que se nos plantea basta hacer uso del “método del derecho civil” y que es debido a ese “método” que los tribunales franceses han procedido de la ma-nera que lo han hecho. Ningún método tiene esa cualidad mágica. Cierto es que la legislación civil se vale, con mucha mayor frecuencia que la angloamericana, de fórmulas y prin-cipios concebidos de manera amplia y flexible y desdeña, ge-neralmente, la enumeración. (57) Cierto es, también, que esa técnica, dondequiera que se use, (58) tiene el efecto de ampliar *187el ámbito de la interpretación judicial. Pero aceptar estas realidades no significa resolver el problema de interpretación. Es, a lo sumo, un primer paso y el verdadero misterio queda por delante.
¿Qué debe hacer el juez una vez cruza ese dintel? ¿Redu-cirá su arbitrio exclusivamente a lo que le dicte la letra del precepto? ¿Irá más adelante para incluir elementos lógicos, sistemáticos, filosóficos, históricos, sociológicos, teleológicos? ¿Uno o varios? ¿Si varios, en qué proporción, con qué énfa-sis? ¿Hasta dónde ha de llegar al usarlos? ¿Dentro de la letra de la ley, de los principios generales del derecho? ¿Fuera o aún en contra de la ley y de tales principios? ¿Y cómo han de influir en sus fallos su propia formación intelectual y moral, su visión de la vida y de las gentes, su percepción de los ideales de la comunidad y del ordenamiento político, su sensi-bilidad hacia los cambios sociales, su capacidad de autolimita-eión? Éstos, y otros de la misma naturaleza, son los verda-deros interrogantes en la interpretación de la ley y no pertenecen exclusivamente a ningún sistema ni a ningún “mé-todo” de derecho. En el derecho civil las diversas posiciones que nacen de esas preguntas han tenido y continúan teniendo hábiles defensores.(59) Las diferencias que hay en Francia entre el criterio expresado por la jurisprudencia de la Corte de Casación (apoyada por civilistas como Esmein, Vizioz, Aubry y Rau) y el criterio de civilistas como Laurent, Colin, Capitant, Planiol y Ripert se deben a su vez a las diferencias entre las contestaciones que unos y otros dan a las anteriores preguntas y no a que unos utilicen el “método del derecho civil” y otros no.
Es por las razones que ya he consignado que no puedo *188suscribir el análisis mediante el cual se incorpora el dolo, fraude o engaño a nuestra ley de divorcio. Ese análisis está concebido, a mi juicio, únicamente en términos de cuál es la mejor solución para el problema de acuerdo con una aprecia-ción individual de las exigencias culturales y de la “justicia” del caso y no intenta desentrañar el significado de las pala-bras ubicándolas en la trayectoria jurídica, histórica y social que les da sentido. “Cuando la ley cae en el silencio podría-mos decir, siguiendo la metáfora del poeta, que ese silencio está poblado de voces. Pero cuando el juez dicta su sentencia, no sólo es un intérprete de las palabras de la ley, sino tam-bién de sus voces misteriosas y ocultas.” (60) En este caso las •voces del desarrollo histórico de los preceptos aplicables, de la técnica de redacción, de la ausencia de reclamos sociales, de la actitud vigilante del legislador, de la magnitud y comple-jidad del cambio propuesto, y de la reflexión sobre nuestras limitaciones institucionales para decretar tal cambio,(61) ne-cesariamente me obligan, contra las que serían mis preferen-cias si mi función fuera la de legislar, a compartir el criterio de que nuestra ley no autoriza el dolo, fraude o engaño como causa de divorcio.
Por las razones expuestas en la opinión del Tribunal y por las que consigno en esta opinión, convengo en que debe revocarse la sentencia apelada.

 Un valioso análisis del derecho romano, canónico, francés, italiano, alemán, suizo, brasileño y argentino se encuentra en 1 Alberto C. Spota, Tratado de Derecho Civil, vol. 3 (1957).


 Véase en general Kingsley,, Fraud as a Ground for Annulment of a Marriage, 18 So. Cal. L. Rev. 213 (1945); Vanneman, Annulment of Marriage far Fraud, 9 Minn. L. Rev. 497 (1925); 55 Corpus Juris, sec. 866.


 La jurisprudencia de Nueva York se discute en Kingsley y Van-neman, ops. cits., supra y en 32 Cornell L. Q. 424 (1947) y 3 La. I,. Rev. 831 (1941).


 Algunos estados lian incluido la tuberculosis y la epilepsia.


 No debe confundirse esta situación con la que se produce cuando una persona está mentalmente desequilibrada al momento de celebrarse ql.'matrimonio. Véanse, Shea, The Effect of Insanity at the Time of Marriage, 16 La. L. Rev. 511 (1956); Wisdom, Marriage-Contractual Capacity-Insane Persons, 28 Tul. L. Rev. 403 (1954).


 Algunos estados han aceptado varias de estas situaciones como cau-sas de nulidad únicamente cuando no se ha consumado el matrimonio.


 I Enneceerus-Kipp-Wolff, Tratado de Derecho Civil, tomo IV (2da. ed. 1953).


 Id., pág. 153.


 Id., pág. 153.


 Id., Pág. i54.


 Id., pág. 156.


 2 Dalloz, Repertoire de Droit Civil 127 (1952).


 Id., págs. 127-128; Id., Mise a Jour, pág. 60 (1958) y Aubry y Rau, Droit Civil Francois 227 (1948).


 Para no alargar demasiado esta opinión solamente he incluido en este resumen los hechos que cada país ha aceptado como constitutivos de fraude, dolo o disimulación y he eliminado aquellos que la jurisprudencia *170ha rechazado. No obstante, creo que para obtener una visión completa, del asunto es conveniente conocer también estos últimos. Para esos pro-pósitos deben consultarse las obras mencionadas en los escolios.


 Me reñero, desde luego, a divorcios contenciosos. Presumo que-las causas de separación, abandono e injuria grave, por haberse convertidoen la práctica en medios acomodaticios de obtener el divorcio “por con-sentimiento mutuo”, continuarían proveyendo, como hasta ahora, la gran mayoría de los divorcios no contenciosos. Los datos suministrados por la Oficina de Administración de los Tribunales revelan que la siguiente-es la situación que ha prevalecido en los últimos tres años en cuanto a. casos contenciosos y no contenciosos:



a Se refiere a pleitos en los cuales se efectuó una vista con asistencia, de ambas partes y se trabó en realidad una controversia. Los “no con-tenciosos” incluyen a todos los otros. El más alto número de “conten-ciosos” en 1955-56 se debe únicamente a que algunas de las salas del Tribunal Superior no aplicaron la definición debidamente.-


Por limitaciones de tiempo me ha sido imposible examinar la le-gislación española anterior al siglo XIX.


 La situación que prevalece en los Estados Unidos se describe tanto en la opinión del Tribunal como en la disidente.


 Véase, además, la reseña de los códigos europeos y americanos en 2 Scaevola, Código Civil (5ta ed., 1946) págs. 27-291.


 Tomo II, pág. 639.


 Op. cit., págs. 785, 787.


 5 Derecho Civil Español, Común y Poral, 125, 129 (1955).


 Interpretando la disposición del Código Civil español resolvió este Tribunal en López v. Valdespino, 6 D.P.R. 172, 177 (2da ed. 1904) que el error en la persona tiene que ser uno que vicie el consentimiento y no uno que se refiera a un estado puramente accidental de la persona del otro contrayente.


 j Tetado de Derecho Civil Español (Tomo II) 159 (2da. ed., 1953).


 l Comentarios al Código Civil Español 543, 620 (7ma. ed., 1956).


 Op. cit., págs. 709-710.


l Estudios de Derecho Civil (Tomo Quinto) 434, 539 (1912).


 4 Tratado de Derecho Civil Español 148-149 (1938).


 “La [legislación] española (art. 144 del Código Civil) admite tan sólo el error sobre la identidad de la persona y de ningún modo sobre sus cualidades.” Op. oit., pág. 108.


 1 El Código Civil 421 (1900).


 Op. cit., pág. 108.


 Hay en Francia una corriente jurisprudencial liberalizadora de esta doctrina. Véase 8 Dalloz, op. cit. 859 (1953) donde también se se-ñala que varios comentaristas favorecen esa corriente.


 Reseña, Histórica y Anotaciones al Código Civil de Puerto Rico, pág. 203 (1947).


 Es obvio que no describo la trayectoria histórica de nuestra legis-lación y la de sus precedentes españoles inmediatos para sobre esa única base dar por resuelta la cuestión planteada en este caso. Es ya dema-siado tarde, desde luego, para permitir que el método de Savigny y sus seguidores rija con exclusividad nuestros procesos mentales. Pero la in-vestigación histórica, si se utiliza con mesura, es un valioso instrumento para la interpretación de la ley y no cabe desdeñar su eficacia. “Como el Derecho es, en uno de sus aspectos, un producto histórico, hace falta saber lo que una institución ha sido en el pasado, para comprender bien su sentido presente y vislumbrar su porvenir.” Castán,, Teoría de la Apli-cación e Investigación del Derecho (1947) pág. 105. Véase también Her-nández Gil, Metodología del Derecho, (1945) págs. 65-100.


 Véase 1 Planiol-Ripert, Traité Elémentaire de Droit Civil, 384 (3ra ed. 1946); 1 Colin y Capitant, Curso Elemental de Derecho Civil, 437-449 (1962); 1 Bonnecase, Elementos de Derecho Civil, 553-664 (1945).


 Op. cit., pág. 386.


 Planiol-Ripert (op. cit., pág. 387) mencionan las siguientes: el abandono de las creencias religiosas, la enseñanza de una moral que no se funda en el espíritu de sacrificio, el deseo de cada persona de hacer y deshacer su vida. Seguramente hay que añadir a éstas los profundos efectos que sobre la familia, y particularmente sobre la posición de la mujer, tienen que haber causado en Francia, como en los demás países modernos, el desarrollo económico, la industrialización, la urbanización, la educación en masa y el sistema democrático.


 Colin y Capitant, op. cit., supra, págs. 445-496, describen la “la-boriosa y hábil campaña” que frente a “protestas muy vivas” fue nece-sario realizar para lograr el restablecimiento del divorcio a fines del siglo XIX, y añaden: “Interesa notar la moderación acentuada a que tuvieron que reducirse los promotores de la reforma para que se admitiera el prin-cipio de ella . . . No hay duda de que el legislador de 1884„ más aun que el de 1804, ha querido hacer del divorcio un remedio de excepción, que tribunales meticulosos conceden parcamente a hogares mal avenidos.”


 Op. cit., pág. 892. Énfasis de los autores.


 Op. cit., pág’. 132.


 Además de los hechos que más adelante se mencionan (escolio 44), los siguientes se han considerado como “injuria grave”: el contagio vo-luntario de la sífilis, la negativa para recibir los parientes de la mujer, la negativa del marido para despedir o dejar que se despida a un criado que ha faltado a la esposa, la negativa del marido para que se bauticen los hijos comunes, la vigilancia abusiva ejercida sobre la correspondencia, de la mujer o sobre la dirección interior del hogar, el silencio injurioso, el hábito del juego. Planiol-Tratado Elemental de Derecho Civil (1946) págs. 30-31. La ley francesa expresamente provee que la condena penal “aflictiva e infamante” es motivo de divorcio. No obstante, la jurispru-dencia ha interpretado que una condena en la cual no se den esas dos condiciones puede constituir una “injuria grave” por la publicidad afren-tosa que el hecho conlleva. La injuria consiste en no haber previsto la afrenta y en no haberla evitado absteniéndose de cometer el delito. 2 Dalloz, op. cit. 126.


 Conviene aclarar que aunque esta es la jurisprudencia dominante aprobada por la Corte de Casación, no hay unanimidad entre los tribunales franceses y tampoco entre los comentaristas. En 2 Dalloz, op. cit., pág. 127 aparece una relación de las sentencias y los comentaristas que no aprueban la regla de la mayoría.


 Aubry y RaU|, op. cit. 227 (1948); 2 Dalloz, op. oit. 127 (1952), donde también constan las opiniones encontradas de prestigiosos comenta-ristas franceses sobre el efecto de esta enmienda.


 “Para determinar las cansas en que el divorcio llamado necesario puede fundarse, unas legislaciones siguen el sistema de enunciar una sola causa . . .; de citar un número reducido de aquellas causas dotándolas, a veces, de la suficiente elasticidad para comprender múltiples supuestos que en la vida conyugal pueden presentarse; o de enumerar prolija y detalla-damente y por lo general de modo taxativo los motivos del divorcio.” Al establecer esta clasificación Fernández Clérigo (pág. 130) considera a Inglaterra como ejemplo del primer sistema, a Francia, Suiza y Alemania como ejemplos del segundo, y del último a Panamá, Venezuela, Méjico, Cuba y la ley española del 1932.


 Un examen de la jurisprudencia de Francia — 2 Dalloz, op. cit. 117-127; Rau y Aubry, op. cit. 219-227; 1 Planiol-Ripert, op. cit. 396-400 —demuestra que los tribunales de aquel país en su interpretación de la causa de “excesos, sevicias e injurias graves” han adoptado como motivos de divorcio varias de las causas que en nuestra ley aparecen consignadas expresamente. El abandono o separación por uno de los cónyuges, la em-briaguez y aún la pasión por el juego, la conducta brutal y corrupta hacia los hijos, la tentativa de prostituir a la mujer, la impotencia, si se ha ocultado o si el marido se niega a someterse a tratamiento médico, y en ciertas circunstancias la condena penal, han sido consideradas como in-jurias graves que hacen intolerable la vida conyugal. Por el contrario,, no se han aceptado la impotencia incurable ni la locura sobrevenidas des-pués del matrimonio.


 En Alemania los jueces han utilizado la causa de “infracción grave de los deberes matrimoniales” del mismo amplio modo que se ha utilizado “la injuria grave” en Francia, aunque sin aplicarla, como señalamos an-teriormente, a la disimulación de faltas anteriores al matrimonio. Fer-nández Clérigo, op. cit., pág. 133; Kipp-Wolff, op. cit., págs. 228-231. Lo mismo ha sucedido en Suiza con la disposición que permite “demandar el divorcio cuando el vínculo conyugal haya sido tan profundamente afec-tado que la vida común resulte intolerable.” Fernández Clérigo, op. cit., pág. 135.


 Estoy también consciente de las graves limitaciones que sufre toda interpretación que se remite únicamente al texto de la ley y trata de fijar su significado mediante el uso exclusivo de procedimientos grama-ticales y lógicos. Pero también en este caso Castán, con plena razón, nos advierte que “por muy humilde que sea la operación exegética, hay que reconocer que constituye la base y antecedentes indispensables de todo ulterior trabajo sobre el Derecho positivo y que no hay posibilidad de llegar a resultado científico alguno sino es partiendo de una recta inte-ligencia de los textos de la ley.” Teoría de la Aplicación e Investigación del Derecho, pág. 83.


 Tres de ellas se refieren a las causas de divorcio, las otras cuatro a diversos aspectos de procedimiento y a problemas de patria potestad, alimentos, etc. Véase Muñoz Morales, op. oit. págs. 93-104.


 Muñoz Morales incluye en su libro una relación completa de las enmiendas introducidas al Código Civil desde principios de siglo hasta 1947, op. cit., págs. 44-121. De ellas por lo menos treinta y cinco afectan al régimen de la familia. En la última década se han hecho once enmien-das más. Véanse los volúmenes de Leyes de Puerto Rico de 1948 — págs. 91, 203b 229; 1949 — págs. 417, 545, 781; 1950 — págs. 289, 667; 1952— pág. 921; 1953 — pág. 305; 1958 — pág. 122.


 Considero un deber llamar la atención de los distinguidos legisla-dores del país hacia el estado deplorable en que se encuentra el Libro I del Código Civil desde el punto de vista de la ordenación científica y la claridad en la redacción. Una rápida lectura de los comentarios de Muñoz Morales es suficiente para darse cuenta que urge realizar una revisión que corrija esas graves deficiencias.


 No tenemos noticias de que en las últimas décadas se haya plan-teado a la Asamblea Legislativa la necesidad de enmendar la ley para añadirle la causa de dolo o fraude. Tampoco el asunto ha sido objeto de discusiones públicas. En las revistas profesionales sólo hemos podido ha-llar un breve comentario sobre el tema. Velázquez, ¿Puede Admitirse el Dolo como Causa de Nulidad del Matrimonio en Puerto Rico? 10 Rev. Jur. U.P.R. 449 (1941).


 “E1 que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado.”


 Félix Frankfurter, Some Reflections on the Reading of Statutes, 47 Colum. L. Rev. 527, 534 (1947).


 Castán, La Formulación Judicial del Derecho, (2da ed. 1954) págs. 25-27. Énfasis del autor. Se han eliminado las citas.


 En Irizarry v. Pueblo, 75 D.P.R. 786 (1954) ,se planteó a este Tribunal un problema de interpretación de alcance similar al que estamos considerando. La opinión disidente proponía se descartara la doctrina de “negligencia contribuyente” que había regido en Puerto Rico desde princi-pios de siglo, por interpretación del art. 1802 del Código Civil, y que en su lugar se instalara la doctrina de “negligencia comparada”. Al concurrir con el criterio mayoritario, opuesto a esa modificación, dijo el Juez Aso-ciado, hoy Juez Presidente, Sr. Negrón Fernández: “Su adopción [de la doctrina de negligencia comparada] no estaría, a mi juicio, autorizada bajo el estado actual de nuestra legislación. La autoridad judicial no puede extenderse, en la interpretación de un estatuto, hasta la usurpación de funciones y poderes que residen en el poder legislativo.
“La materia que nos ocupa pertenece al ámbito de la política pública del Estado, la cual no corresponde al poder judicial formular. Yo creo en la necesaria evolución del derecho y en el reexamen y modificación de los *186conceptos y doctrinas de la .jurisprudencia, como función judicial necesaria para mantener en marcha continua de progreso los ideales de superación y de justicia del ser humano. Pero no puedo, a través de un proceso glo-rificador de la omnipotencia judicial, marchar a la conquista de la fortaleza legislativa.” (Pág. 794.)


 pXankfurter, op. cit, pág. 535.


 Las consideraciones que aquí he expresado sobre la interpretación de las leyes no son, desde luego, aplicables a la interpretación constitucional. Ésta se rige por otras normas, y al efectuarla el juez no ocupa una posición subordinada a la del legislador, aunque le debe, desde luego, profundo res-peto a sus determinaciones.-


 Vale recordar, como ya antes señalamos, que es precisamente al abordar el asunto que estamos considerando que varios países de derecho civil, entre ellos el nuestro, han abandonado la técnica tradicional para acogerse a la de la enumeración larga y detallada. Cuba tiene dieciocho causas de divorcio,- Panamá once y Méjico diecisiete. La ley española de 1932 establecía trece causas. Fernández Clérigo, op. cit. pág. 135. Perú tiene diez causas. Castañeda, Código Civil (1955) pág. 85.


 Afirma Castán“En la isegunda de las grandes formas del Derecho Inglés, la de las disposiciones legales (Statute Law), el problema de la interpretación y aplicación plantea problemas sustancialmente idénticos a los que la lex scripta suscita en el Continente. Los jueces ingleses, al igual que los nuestros, se ven obligados con mucha frecuencia, a realizar su función interpretativa, apartándose de la litera, legis y recurriendo *187a métodos superiores, históricos, lógicos y sistemáticos, tomando en consi-deración el sentido general y los fines generales de la ley.” Teoría de la Aplicación e Investigación del Derecho, págs. 125-126.


 Examínense en la ya citada obra de Castán las páginas 55-151 de-dicadas a una elaborada discusión de “Las direcciones y escuelas metodo-lógicas”; y en Bonnecase, op. eit. las páginas 117-176 en que se discuten “Las escuelas del derecho civil.”


 Eduardo J. Couture, Introducción al Estudio del Proceso Civil (2da ed. 1958) pág. 70.


 Diversos caminas se abren ante el legislador al considerar este pro-blema. Puede negarse a cambiar las normas existentes y así disponer que ninguna modalidad del dolo, fraude o engaño será causa legal para romper el vínculo. Si descarta lo anterior, puede circunscribir la solución a una modalidad específica — el embarazo antenupcial, una enfermedad contagiosa, 3a falta de virginidad en la mujer, etc. — o utilizar una fórmula amplia, <como el dolo o el error. Ya opte por la regla específica o por la norma general tendrá entonces que calibrar los efectos sobre los cónyuges, los hijos y los bienes y decidirse por la solución de nulidad o por la de divorcio. Aún luego de hecha esta última selección, tendrá que prescribir reglas específicas para resolver el problema de los hijos, que como en el presente caso, se encuentren en el peculiar estado de ser legítimos por presunción (art. 113 del Código Civil), pero ilegítimos por no haber sido engendrados por el marido.